     Case: 3:19-cv-00040-MPM-JMV Doc #: 38 Filed: 07/17/20 1 of 1 PageID #: 98




                     IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


MARY MARGARET HOLMES                                                                PLAINTIFF

v.                                                        CAUSE NO. 3:19-CV-040-MPM-JMV

THE LATHAN COMPANY, INC.                                                          DEFENDANT


                                            ORDER


       Consistent with the Order [37] extending the deadline for discovery, the parties are hereby

granted a concomitant extension of the deadline for dispositive and Daubert motions through and

including the 31st day of August, 2020.

       So Ordered this 17th day of July, 2020.


                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
